
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 789
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Mrs. Biggert
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of
		  October 2, 2009, as World MRSA Day.
	
	
		Whereas MRSA is an acronym for methicillin-resistant
			 staphylococcus aureus, which causes deadly infections in patients in healthcare
			 facilities and within our communities;
		Whereas the Centers for Disease Control and Prevention
			 (CDC) have estimated that hospital-acquired MRSA infections alone killed more
			 than 19,000 United States residents in 2006;
		Whereas patient and consumer organizations around the
			 globe are lending their voices to the call of world unity in leadership and
			 commitment in preventing and stopping MRSA, which is pandemic and spreading at
			 alarming rates;
		Whereas leading patient and consumer advocates call upon
			 healthcare officials and leaders to step up and take a more comprehensive
			 approach to eradicate this preventable disease and focus on a broad and
			 pro-active prevention program; and
		Whereas as an integral part of its multi-faceted program,
			 the MRSA Survivors Network, the first consumer organization in the United
			 States to raise the alarm concerning the MRSA epidemic and other multi-drug
			 resistant healthcare-acquired infections, has announced “World MRSA Day”, which
			 will be held on October 2, 2009, and commemorated each year after on this date;
			 in addition, the month of October will also be designated “World MRSA Awareness
			 Month” in order to call attention to this worldwide epidemic: Now, therefore,
			 be it
		
	
		That the House of Representatives supports
			 the designation of World MRSA Day.
		
